 In the Matter of TENNESSEE COPPER COMPANYandA. F. OF L.FEDERAL UNION No. 21,164Case No. R-574Frantz, McConnell d Seymour,by Mr.Robert M. McConnell,ofKnoxville, Tenn.,for the Company.Mr. Joseph A. Padway,of Washington,D. C., for the A. F. of L.Mr. AnthonyWayne Smith,ofWashington,D. C., andMr. ReidRobinson,of Denver,Colo., for the International.Mr. RichardA. Perkins,of counsel to the Board.THIRD SUPPLEMENTAL DECISIONANDSECOND AMENDMENT TO SECOND DIRECTION OFELECTIONOctober 8, 1938On July 23, 1938, the National Labor Relations Board,,herein calledthe Board, issued a Second Supplemental Decision and Second Direc-tion of Election 1 in the above-entitled proceeding, setting aside aprior election conducted on March 18, ,1938, under the direction andsupervision of the Regional Director for the Tenth Region (Atlanta,Georgia) pursuant to the Board's original Decision and Directionof Election,' as amended ,3 among all employees of Tennessee, CopperCompany, Copperhill, Tennessee, herein called.the Company, in theDucktown, Tennessee, basin, who were on the pay roll of the, Companyon November 19, 1937, excluding clerical and supervisory employees,chemists, technical engineers,. and those. who hadsincequit or beendischarged for cause, to determine whether said employees desiredto be represented by. American Federation of Labor,' herein calledthe A. F. of L., or International Union of Mine, Mill, and SmelterWorkers, herein called the International, for the purposes of collec-tive bargaining, or by neither. It was further provided in saidSecond Supplemental Decision and Second Direction of Electionthat a second election be conducted within twenty (20)' days fromthe date thereof.-18 N. L. R.B. 575.2 5 N L. R B. 768.8 5 N. L. R B. 775.9 N. L. R. B., No. 19.117 118NATIONAL LABOR RELATIONS BOARDOn August 3, 1938, the A. F. of L. filed with the Board certain"Objections, Exceptions, and Motions" asking that the Board set asidethe Second Supplemental Decision and Second Direction of Electionand certify the A. F. of L. as the exclusive bargaining representativeof employees in an appropriate unit, or alternatively that the Boardtake further evidence upon the issues relating to the validity of theelection of March 18, 1938, allow oral argument thereon, and in anyevent postpone the second election.On August 6, 1938, the Boardissuedan Amendment to Second Direction of Election 4 postponingthe second election until such time as the Board should in the futuredirect.On August 25, 1938, a hearing was held before the BoardinWashington, D. C., for the purpose of oral argument.The Com-pany, the A. F. of L., and the International participated.The original election was held invalid upon a finding, after a fullhearing, thatcertainCompany foremen had engaged in conduct tend-ing to coerce and intimidate other employees in their choice of repre-sentatives.The Companyassertedat the hearing before the Board that it hadthroughoutmaintaineda position of neutrality toward the competingorganizations,and that activity on the part of minor supervisoryemployees without the power to hire and discharge could not betaken as expressing thepolicy of the Company, and was notin fact,authorized by the Company's higher officials. In our Second Supple-mental Decisionwe made no finding charging the Company's execu-tive officerswith improper conduct affecting the election.It may wellbe that theymaintained a neutralattitude.Nevertheless, the fore-men are in constant associationwith employees, who take ordersfrom them and commonlylearnfrom them the Company's policy onother matters.The:activity of such supervisory employees must bindthe employerunless effectivelydisavowed.Some of the activity on the part of foremen which we foundprejudicial consisted of statements to employees which indicatedpossible loss of their jobs in the event of their selecting the Inter-national as their representative, and which disparaged the Interna-tional and the Committee for Industrial Organization, with which the.International is affiliated.The A. F. of L. claims that the remarkswere merely expressive of opinion and not coercive in intent oreffect.The statements, which are referred to in our Second Supple-mental Decision, are such as we have often held to transcend the limitsof opinion and to amount to coercion.The form of the utteranceis not controlling; the locus of economic power in the proximate rela-tion of employer and employee gives coercive effect to words whichin another context might be mere statements of opinion.54 8 N L. R B 5795Virginian Ry. Co. v. System Federation No. 40 et al., 84Fed. (2nd)041, aff'd.300 U. S.515. DECISIONS AND ORDERS119The A. F. of L. further claims that two of the seven foremen whoseactivities we found prejudicial were members of A. F. of L. FederalUnion No. 21,164, and that the International, having admitted similarforemen to membership, cannot object to the activity of foremen inbehalf of the A. F. of L. The argument erroneously assumes that itis the interests of candidates for the suffrage of employees which areentitled to protection by the Board's rulings regarding the circum-stances under which an election is held.Rather, the Act guaranteesto all employees the right to choose representatives free from inter-ference by employers.Membership of supervisory employees in alabor organization involved in a controversy over representation can-not confer on such employees a privilege to interfere, nor can theimmunity guaranteed employees by the Act be impaired or diminishedby the membership rules of any labor organization. The employees'right to a choice free from employer interference is absolute. Super-visory employees, although eligible for membership in competinglabor organizations, are forbidden by the Act, in their capacity as theemployer's agents, to interfere in the selection of employee bargain-ing representatives, yet there need be no conflict by reason of theirdual status. It is perfectly consistent for supervisory employees tobelong to labor organizations and yet be prohibited from conductpermitted non-supervisory employees. In this case it cannot even becontended that the supervisory employees, being permitted to vote,must be allowed to attempt to influence voters.For here by agree-ment of both unions they are excluded from the unit found appro-priate.We see no reason to disturb the conclusion in our Second Supple-mental Decision that the activities of the Company's supervisory em-ployees constituted such employer interference as to require it newelection.We therefore overrule the "Objections, Exceptions, and Mo-tions" of the A. F. of L., except the request for oral argument whichhas already been granted, and shall direct the second election to beheld.SECOND AMENDMENT TO SECOND DIRECTION OFELECTIONThe Board hereby amends its Second Direction of Election, asamended, by striking therefrom the words "at such time as the Boardwill in the future direct" and substituting therefor the words "withinthirty (30) days from the date of the Second Amendment to SecondDirection of Election."MR. DONALD WAKEFIELD SMITH took no part in the consideration ofthe above Third Supplemental Decision and Second Amendment toSecond Direction of Election.